Citation Nr: 1600314	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-32 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the right big toe prior to October 18, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to a compensable rating for hearing loss.

3.  Entitlement a disability rating in excess of 10 percent for left knee arthralgia prior to October 18, 2013, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

 The Veteran had active service from March 1974 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March and May 2010 rating decisions of the Department of Veterans Appeals (VA) Regional Office (RO) in Seattle, Washington. 

In an August 2014 rating decision, the RO increased the rating for the left knee disability to 30 percent, effective October 18, 2013 and increased the rating for the right big toe to 20 percent, effective October 18, 2013.

In October 2015, the Veteran provided testimony at a video hearing before the Board.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims on appeal warrant further development.

Initially, the Board notes that the record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.

During the October 2015 hearing, the Veteran testified that he had private treatment records, to include an October 2015 audiological report, that he would submit at the hearing.  Such records have not been associated with the claims file in VBMS or Virtual VA.  

On remand, the AOJ should attempt to obtain any outstanding pertinent treatment records from the Veteran that he sought to submit at the October 2015 hearing, to include the October 2015 private audiogram.  

Additionally, it was also noted at the October 2015 hearing that current treatment records from the VA Medical Center (VAMC) in American Lake would be associated with the claims file.  However, the record reflects that only treatment records dating up to April 2014 are of record.  On remand all treatment records from the VAMC in American Lake dating from April 2014 to the present should be associated with the claims file.
 
Moreover, the record reflects that the Veteran last underwent a VA 
examination of the left knee and right big toe in October 2013 and for his hearing loss disability in June 2014.  During his October 2015 hearing, the Veteran asserted that since his last VA examinations, his left knee, right big toe and hearing loss disabilities have increased in severity.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based on the foregoing, additional VA examinations are necessary in order to determine the current level of severity of the Veteran's service-connected left knee, right big toe and hearing loss disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make a specific request for the private medical evidence, to include an October 2015 audiological report, that the Veteran wished to submit at the October 2015 video hearing.   Such records must be associated with the claims folder and clearly documented.  

2.  Obtain all outstanding treatment records from the American Lake VAMC.

3.   Then, the AOJ should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected left knee and right big toe disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left knee and right big toe disabilities. The examiner should report all signs and symptoms necessary for rating the Veteran's left knee and right big toe disabilities under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]'  38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
4.  The AOJ should also arrange for the Veteran to be afforded a VA audiological examination in order to ascertain the current severity of the service-connected hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected hearing loss disability. The examiner should report all signs and symptoms necessary for rating the Veteran's hearing loss disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]'  38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5. After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If either report is deficient in any manner, the RO must implement corrective procedures at once. 
 
6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal 
 must then be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




